UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1193


In Re:   RYAN RANDALL RAMEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (8:09-cr-00162-RWT-1)


Submitted:   June 27, 2014                       Decided:   July 15, 2014


Before MOTZ and    AGEE,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ryan Randall Ramey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ryan Randall Ramey petitions for a writ of mandamus

seeking    an    order    directing    the     district    court    to    rule     on    a

certificate of appealability.                We conclude that Ramey is not

entitled    to    mandamus    relief.        Mandamus      relief    is    a     drastic

remedy and should be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976);

United    States    v.    Moussaoui,     333 F.3d 509,     516-17    (4th       Cir.

2003).      Further,      mandamus    relief    is     available    only       when   the

petitioner has a clear right to the relief sought.                        In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

            The relief sought by Ramey is not available by way of

mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense    with       oral   argument       because      the    facts     and    legal

contentions      are     adequately   presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                         2